Chief Justice Robertson,
delivered the opinion of the court.
The second count charges a battery and imprisonment of the slave for the space of h°urs" There is nothing in the plea which can justify the imprisonment. If the defendant can justify the cause of action as set out in this count, he must '*■ stat'ng such fy<:ts *n his plea as will shew a right on his part to imprison the slave. If the slave was imprisoned by the defendant, but not f°r the twelve hours charged, he should aver the im* *337prisonmnt he justifies to be the same in the deciaration supposed, and traverse the imprisonment therein set forth. The plea in the record is not drawn made applicable expressly to both counts. The pleader should make his defence apply directly to the whole, or part only of the cause of action set forth in the declaration, and not leave its application to inference.
Mills and Brozan for appellant; Morekead, for ap-pellee.
Wherefore, the judgment is reversed with costs, and the cause remanded for pleadings de novo.